23301 Wilmington Avenue
Carson, CA 90745-6209
310.513.7200
www.ducommun.com
 
ducommunlogo.jpg [ducommunlogo.jpg]





December 19, 2016




VIA OVERNIGHT MAIL
    
Ms. Amy Paul
[Home Address]


Dear Amy:


I am pleased on behalf of Ducommun Incorporated (the “Company” or “Ducommun”) to
confirm our offer of employment to you. Your initial title will be Vice
President - Legal, and shortly after the first quarter of 2017, your title will
be changed to Vice President, General Counsel and Secretary of the Company. This
letter documents the terms of your employment.


1.
Commencement



This offer is contingent on your acceptance of the offer by January 6, 2017 and
reporting to work by January 30, 2017.


2.
Salary



Your base salary will be $315,000 per year, paid biweekly. Merit and salary
reviews are conducted annually.


3.    Sign-on Bonus


You will be paid a sign-on bonus of $50,000 within the first month after you
commence employment with the Company. The sign-on bonus shall be repaid by you
to the Company if you terminate your employment within the first twelve (12)
months after commencement other than for reasons described in Section 3 (c)(ii)
of the Key Executive Severance Agreement (as discussed in paragraph 11 below).


4.    Annual Bonus Plan


You will be eligible to participate in Ducommun’s annual bonus plan with a bonus
target of 45% of base salary (with a maximum bonus potential of 135% of base
salary). Bonuses are subject to the approval and are at the discretion of the
Compensation Committee of the Board of Directors (the “Committee”). As a bonus
participant, you must be employed by the Company at the time a bonus payment is
made in order to be eligible to receive a bonus. Bonuses for 2017 are subject to
the terms of the 2017 Bonus Plan, which is expected to be approved by the
Committee in February 2017.


5.    Stock–Based Compensation


1



--------------------------------------------------------------------------------






You will be eligible to participate in Ducommun’s stock incentive plans under
which stock options, restricted stock units, and performance stock units (the
“Stock Awards”) are typically granted annually to senior officers of the
Company. All such Stock Awards are subject to the approval of the Committee and
will contain such terms as the Committee may determine.


Your Stock Awards for 2017 will be as follows:


•
Stock options for 6,000 shares, with an exercise price equal to the closing
price on the NYSE of Ducommun stock on the date of grant, which will vest in
equal annual increments over a period of four years,

•
Restricted stock units for 4,500 shares, which will vest in equal annual
increments over three years, and

•
Performance stock units for 6,000 shares, which will vest based on performance
measures over a performance period (anticipated to be the three year period
2017-2019) established by the Committee.    



Your stock options and restricted stock units will be granted as of the date you
commence employment. Your performance stock units will be granted at the same
time as other senior officers of the Company, which is anticipated to be in
late-March 2017.


6.    Benefits


You will be eligible to participate in the benefit programs provided by Ducommun
to its corporate officers generally. These benefit programs include:


•
Medical, dental, vision, disability and life insurance,

•
401(k) plan participation and Company matching contribution (currently the
matching contribution is 50% of the first 6% of salary deferred, subject to IRS
limits), subject to a 90-day waiting period,

•
Monthly auto allowance in accordance with Company policy, currently $1,427 per
month, and

•
Four (4) weeks paid vacation per year in accordance with Company policy.

    
7.    Inventions


You assign all of your rights to any invention to the Company as follows: all
inventions which you developed during your working time; all inventions which
you developed using Company equipment, supplies, facilities, or trade secret
information; and all inventions developed entirely on your own time if those
inventions relate, at the time, to the Company’s business or to actual or
demonstrably anticipated research or development of the Company, or if those
inventions resulted from any work


2



--------------------------------------------------------------------------------




performed by you for the Company. This does not apply to an invention of yours
that is protected from being assigned to the Company under California Labor Code
Section 2870.


8.    Business Conduct


During your employment by the Company, you will not act in any manner contrary
to the best interests of the Company, its subsidiary, or affiliated companies,
or its employees. During your employment by the Company you will not engage in,
or have any financial or other interest in, or render any service in any
capacity to any competitor, customer, or supplier of the Company. During your
employment by the Company you will not solicit or encourage a customer of the
Company to take its business elsewhere. During your employment by the Company
and forever thereafter, you will, upon demand (or upon termination of your
employment), immediately return all Company property and you will not solicit or
encourage any employee of the Company, or any subsidiary or affiliated Company
to work elsewhere or disclose or use any “trade secret” or “confidential
information”. You understand that the term “trade secret” or “confidential
information” means all materials, chemicals, formulae, data, drawings and
techniques used, tests performed, machines operated and processes used by the
Company or its subsidiaries or affiliated Companies, and includes without
limitation, all other information concerning the Company, any parent, any
subsidiary, any affiliate, any supplier, or any customer (including, but not
limited to, information regarding the peculiarities, preferences and manner of
doing business) that is not generally known to the public. You also agree that
the remedy of law for your breach of this paragraph is inadequate and that the
Company, in addition to any other remedy, can seek appropriate injunctive relief
from an appropriate California court or arbitrator, at its election.


9.    Company Policies


You will be subject to and will adhere to all of the Company’s policies
applicable to the Company’s employees generally, including but not limited to,
all policies relating to standards of conduct, conflicts of interest, and
compliance with the Company’s rules and obligations. You represent that you have
no agreement with or obligations to anyone or anything that would in any way
conflict with any of your obligations contained in this Agreement. Further, you
will immediately notify the Company, in writing, of any other employment or work
that you accept during your employment by the Company.


10.    Termination of Agreement and Employment At Will


Your employment by the Company is at will. This means that, subject to the terms
of the Key Executive Severance Agreement described in paragraph 11, your
employment may be terminated at any time, with or without cause, and with or
without notice by you or by the Company. Additionally, subject to the terms of
the Key Executive Severance Agreement described in paragraph 11, the Company can
change the terms of employment, with or without cause, and with or without
notice including, but not limited to, demotion, promotion, transfer,
compensation, benefits, duties, and location of work. This at-will relationship
can only be changed by an agreement in writing signed by the Chief Executive
Officer of the Company and approved in writing as to form by the Chief Human
Resource Officer of Ducommun. Any oral statement or conduct by a supervisor or
manager of the Company will not alter


3



--------------------------------------------------------------------------------




your at-will employment status. Upon termination, all of the Company’s and your
obligations under this Agreement cease, other than your obligation to
immediately return all Company property, your obligations under paragraph 7, and
your obligations under paragraph 8 concerning solicitation of








Company employees and trade secrets and confidential information (all of which
will forever survive the termination, breach or expiration of this Agreement),
and the Company’s obligations to pay any unpaid earned salary and any unpaid
earned vacation pay, and to reimburse any unpaid, properly incurred business
expenses.


11.    Key Executive Severance Agreement


You will be covered by a Key Executive Severance Agreement between the Company
and you. The Company is currently in the process of revising its form of Key
Executive Severance Agreement, which the Compensation Committee is expected to
approve in February 2017, at which time the Company and you will formally enter
into such Key Executive Severance Agreement. The Company’s new form of Key
Executive Agreement is expected to be substantially similar to its current form
of Key Executive Severance Agreement, except that the payment of severance
benefits following a change in control will be based on a “double trigger”.


12.    Arbitration


Your employment by the Company is conditioned on and in consideration of your
signing a separate Arbitration Agreement (a copy of which is attached to this
letter) and returning it to me at the same time as this letter.


13.    Applicable Law; Savings Clause; Entire Agreement


This Agreement will be governed by the laws of the State of California
applicable to employment contracts. If any of the paragraphs of this Agreement
are or are held to be invalid under the laws of the State of California, this
Agreement will be performed, construed, and, if necessary, enforced to the
fullest extent possible to conform to the intentions of the parties as evidenced
by this Agreement and by all of its paragraphs, including the invalid paragraph.
Furthermore, the Company’s failure to enforce any provision of this Agreement
will not be construed as a waiver of that or any other provision and will not
prevent the Company from later enforcing that or any other provision. This
Agreement constitutes the entire agreement between the Company and you with
respect to the subject matter hereof, and supersedes all prior oral and written
agreements and all contemporaneous oral agreements.


14.    Conditions




4



--------------------------------------------------------------------------------




This offer is conditioned on your reporting to work on or before the date set
forth in paragraph 1. If this condition is not met, the Company and you shall
have no obligations under this Agreement which shall be null and void.


Your signature below will constitute your full acceptance of the terms and
conditions set forth in this Agreement. Please return one executed copy of this
Agreement to me no later than January 6, 2017.






Sincerely,


DUCOMMUN INCORPORATED


By:
/s/ Rose F. Rogers
 
 
Rose F. Rogers
Vice President and
Chief Human Resource Officer
 



ACCEPTED AND AGREED:


By:
/s/ Amy M. Paul
 
 
Amy Paul
 



Date:
January 3, 2017
 





5

